Fish, P. J.
1. Even if the court erroneously orders a party litigant to produce upon the trial a paper to be used as evidence,, a compliance with such order, though under protest, is a waiver of the right to except to the same. Morris v. Wofford, 114 Ga. 935, and cases cited.
2. The opinion of a witness is not admissible in evidence when all the facts and circumstances are capable of being clearly detailed and described, so that the jurors may be able readily to form conclusions therefrom. Sumner v. Sumner, 118 Ga. 590.
3. An assignment of error upon the refusal of the court to allow a witness to answer a specified question propounded by the party calling him is not properly made, unless it states what evidence was thus sought to be elicited, and that the court was informed thereof at the time of the ruling. Bigby v. Warnock, 115 Ga. 385.
4. As this court has repeatedly held, there is no merit in an assignment of error to the effect that a specified charge, correct in itself, is erroneous because the court failed to charge some other proposition of law applicable to the case.
6. Error in the instructions of the court as to the care required of the plaintiff to avoid the consequences -'of defendant’s,negligence, andón the law of contributory negligence, is not cause for granting defendant a new trial, when there was no evidence of any negligence whatever on the part of the plaintiff. County of Bibb v. Ham, 110 Ga. 340.
6. A verdict for the plaintiff was warranted hy the evidence, and in view of the evidence submitted by him as to the seriousness of the injuries received by his intestate, and the physical pain and suffering which she had endured in consequence thereof, this court can not say that the amount of the verdict was excessive.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.